Judgment, Supreme Court, New York County (James Yates, J.), rendered April 10, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4xh to 9 years, unanimously affirmed.
Defendant’s claims concerning the People’s summation remarks are not preserved for review and we decline to review them in the interest of justice. Were we to review them, we would find the challenged remarks were responsive to the People’s summation and could not have deprived defendant of a fair trial. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.